DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3–6, 13, and 15–18 is/are pending.
Claim(s) 2, 7–12, 14, and 19–25 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 7, 9–12, 19, 21–25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 3–7, 9–13, 15–19, and 21–24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather L Flanagan (Reg. No. 54,101) on 12 February 2021.
The application has been amended as follows:
IN THE CLAIMS:
Please cancel claims 21–25.

Allowable Subject Matter
Claim(s) 1, 3–6, 13, and 15–18 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Yura (US 2012/0258358 A1).
Yura discloses a lithium-ion secondary battery (1) comprising a positive electrode (2), the positive electrode (2) comprising a positive electrode active material particle (222) comprising lithium cobaltate (see LiCoO2, [0018]), wherein the positive electrode active material particle (222) comprising a first region (222a) and a second region (222a, [0061]), wherein the first region (222a) comprises a layered rock-salt crystal structure (Fig. 3, [0061]), wherein the second region (222a) comprises a rock-salt crystal structure (Fig. 3, [0061]), wherein the second region (222a) covers at least a first part of the first region (222a, [0061]),  wherein a crystal orientation of at least a second part of the first region (222a) and a crystal orientation of at least a part of the second region (222a) are substantially aligned with each other (Fig. 3, [0062]).
Yura does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive active material comprising lithium cobaltate in a first region and titanium, magnesium, fluorine, and oxygen in a second region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725